Exhibit 10.3

 

SURETY AGREEMENT

 

THIS SURETY AGREEMENT (“Surety Agreement”) is made effective as of April 10,
2020 by AMBRELL CORPORATION, a Delaware corporation, INTEST SILICON VALLEY
CORPORATION, a Delaware corporation, INTEST EMS, LLC, a Delaware limited
liability company, and Temptronic Corporation, a Delaware corporation
(individually and collectively, jointly and severally, the “Guarantor”) in favor
of M&T Bank (together with its successors and assigns, “Bank”).

 

BACKGROUND

 

A.     Bank is entering into that certain Loan and Security Agreement dated of
even date herewith with Guarantor, INTEST CORPORATION, a Delaware corporation
(the “Borrower”) (as it may be further amended, supplemented or restated from
time to time, the “Loan Agreement”).

 

B.     Bank is willing to extend the Loans to Borrower under the Loan Agreement,
only if Guarantor agrees to guarantee and become surety for the full, prompt,
complete and faithful payment and performance of all Obligations of Borrower
subject to the terms and conditions of this Surety Agreement, and to execute and
deliver this Surety Agreement.

 

C.     Guarantor will benefit directly and indirectly from the extension or
continuation of such credit facilities to Borrower.

 

D.     Capitalized terms not otherwise defined in this Surety Agreement will
have the meanings set forth in the Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, Guarantor irrevocably and unconditionally agrees as follows:

 

1.     Unlimited Continuing Guaranty and Suretyship Obligation. Guarantor
guarantees to Bank and becomes a surety to Bank, for the Obligations. The
liability of Guarantor hereunder is unlimited. THIS SURETY AGREEMENT IS A
CONTINUING GUARANTY AND SURETYSHIP AGREEMENT AND SHALL CONTINUE IN FORCE UNTIL
ALL OBLIGATIONS HAVE BEEN PAID OR SATISFIED IN FULL AS DETERMINED BY BANK AND
BANK HAS NO FURTHER OBLIGATION OR COMMITMENT TO ADVANCE SUMS OR EXTEND ANY
CREDIT FACILITY TO BORROWER. GUARANTOR EXPRESSLY AGREES THAT BORROWER MAY CREATE
OR INCUR OBLIGATIONS AND MAY REPAY AND SUBSEQUENTLY CREATE OR INCUR OBLIGATIONS,
ALL WITHOUT NOTICE TO GUARANTOR, AND GUARANTOR SHALL BE BOUND THEREBY. ALL
ADVANCES TO AND BORROWINGS OF BORROWER FROM BANK SHALL CONSTITUTE ONE SINGLE
OBLIGATION GUARANTEED BY GUARANTOR PURSUANT TO THE TERMS HEREOF.

 

 

--------------------------------------------------------------------------------

 

 

2.     Costs and Expenses. Guarantor shall pay upon demand all costs and
expenses incurred by Bank in connection with Bank interpreting, enforcing,
protecting and/or preserving its rights or remedies hereunder and any amount
thereof not paid promptly following demand therefor shall be added to the sum
payable hereunder and shall bear interest at the Default Rate from the date of
such demand until paid in full. If Bank employs counsel to enforce this Surety
Agreement by suit or otherwise, Guarantor will reimburse Bank upon demand for
all costs of suit and other expenses in connection therewith, whether or not
suit is actually instituted, together with Bank’s reasonable attorney’s fees
together with interest on any judgment obtained by Bank at such Default Rate,
including interest at such Default Rate from and after the date of execution,
judicial or foreclosure sale until actual payment is made to Bank of the full
amount due Bank hereunder.

 

3.     Scope and Duration of Liability.

 

3.1     Primary Liability. The obligations of Guarantor hereunder are primary,
absolute, independent, irrevocable and unconditional. Guarantor’s obligation to
pay any of the Obligations is a guaranty of payment, not of collection. This
agreement is an agreement of suretyship as well as of guaranty and without being
required to proceed first against Borrower or any other person or entity, or
against any other security for the Obligations, Bank may proceed directly
against Guarantor upon the occurrence of an Event of Default.

 

3.2     Duration. This Surety Agreement shall remain in full force and effect
until all of the Obligations are fully, finally and irrevocably paid, complied
with and performed and until all sums received by Bank thereunder are no longer
subject to rescission or repayment upon Bankruptcy, insolvency or reorganization
of Borrower or Guarantor. If at any time a payment or payments by Borrower or
Guarantor on any of the Obligations, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, receiver or any other person or entity under
any bankruptcy act, state or federal law, common law or equitable cause, then to
the extent of such payment or payments, the Obligations intended to be satisfied
shall be revived and continued in full force and effect as if such payment or
payments had not been made.

 

3.3     Remedies. Upon the occurrence of an Event of Default, Guarantor shall
immediately pay, comply with and perform such of the Obligations as Bank shall
direct, irrespective of whether the Obligations directed by Bank to be paid,
complied with and performed by Guarantor are those which gave rise to the Event
of Default.

 

4.    Unconditional Enforceability.

 

4.1     Enforceability. The obligations of Guarantor under this Surety Agreement
shall be unconditional and irrevocable, irrespective of:

 

(A)     the genuineness, validity or enforceability of any of the Loan
Documents;

 

(B)     any limitation of liability of Borrower or any other person or entity
contained in the Loan Documents;

 

(C)     the existence of any security given to secure the Loan Documents;

 

(D)     any change in Borrower’s financial condition, operations, loan status or
collateral position, or the impossibility or illegality of performance on the
part of Borrower obligations under the Loan Documents;

 

-2-

--------------------------------------------------------------------------------

 

 

(E)     any defense that may arise by reason of the incapacity or lack of
authority of Borrower, any other guarantor or other person or entity or the
failure of Bank to file or enforce a claim against the estate of Borrower in any
bankruptcy or other proceedings; or

 

(F)     any other circumstances, occurrences or conditions, whether similar or
dissimilar to any of the foregoing, which might otherwise constitute a legal or
equitable defense, discharge or release of a guarantor or surety.

 

4.2     Acceleration. If Borrower or any other person or entity defaults under
the Loan Documents and Bank is prevented from accelerating payment thereunder,
either by operation of any bankruptcy laws or otherwise, Bank shall be entitled
to receive from Guarantor, upon demand by Bank, the sums which would have
otherwise been due and payable had such acceleration occurred.

 

5.     Consideration. Guarantor acknowledges and agrees (a) that it has received
good and valuable consideration for guaranteeing the obligations of Borrower
under this Surety Agreement, and (b) based upon Guarantor’s financial condition,
Borrowers’ financial consideration and the reasonable likelihood that Borrower
might default under its obligations to Bank and Guarantor would be compelled to
perform under this Surety Agreement, Guarantor is not rendered insolvent by the
execution of this Surety Agreement. Guarantor represents and warrants to Bank
that, based upon Guarantor’s knowledge of and familiarity with, the financial
condition and business operations of Borrower, Borrower’s business and
operations are financially viable and Borrowers should be able to pay their
debts and obligations as and when due in the ordinary course of business.

 

6.     Release/Modification/Information. Bank may at any time and from time to
time, with or without consideration, release or discharge Guarantor, Borrower or
any one or more other guarantors of or sureties for any or all of the
Obligations, agree to the substitution, exchange or release of all or any part
of the collateral securing the Obligations, obtain or receive any additional
collateral or suretyship obligations securing the Loan Documents, and/or modify,
amend, increase, extend, renew or supplement any of the Obligations or the Loan
Documents, all without notice to or further consent from Guarantor. Except as
may be expressly agreed to by Bank in writing, none of the foregoing actions
shall in any way affect or diminish the liability of Guarantor under this Surety
Agreement. Bank has no obligation or commitment of any kind to inform or advise
Guarantor of any information, occurrences or events regarding Borrower or its
financial condition, operations, loan status or collateral position, including,
without limitation, any material adverse change in such financial condition,
operations, loan status or collateral position. Guarantor acknowledges that it
shall be solely responsible for keeping itself informed as to any of the
foregoing matters.

 

7.     Subrogation. Guarantor hereby agrees that:

 

7.1     Subordination. Any and all rights of subrogation that Guarantor may have
against Borrower or against any collateral or security for any of the
Obligations, and any and all rights of contribution, indemnity and/or
substitution that Guarantor may have against Borrower or any other guarantor or
surety, shall be junior and subordinate to the Obligations, to any rights that
Bank may have against Borrower, to all right, title and interest that Bank may
have in any such collateral or security for the Obligations, and to any right
Bank may have against such other guarantor or surety. Bank may use, sell or
dispose of any item of collateral or security for the Obligations as it sees fit
without regard to any subrogation rights Guarantor may have, and upon any such
disposition or sale of such collateral or security any rights of subrogation
that Guarantor may have with respect to such collateral or security shall
terminate.

 

-3-

--------------------------------------------------------------------------------

 

 

7.2     Limitations. Until the Obligations shall have been indefeasibly paid in
full, Guarantor shall not take, or permit to be taken, any action to exercise
(a) any right of subrogation arising in respect of the Obligations, (b) any
right of contribution arising in respect of the Obligations that Guarantor may
have against any other guarantor or surety of the Obligations, (c) any right to
enforce any remedy which Bank now has or may hereafter have against Borrower, or
(d) any benefit of, and any right to participate in, any security now or
hereafter held by Bank. If any amount shall be paid to Guarantor on account of
such subrogation or contribution rights at any time when all Obligations shall
not have been paid in full, such amount shall be held in trust for Bank and
shall forthwith be paid over to Bank to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.

 

8.     Representations. Guarantor represents and warrants to Bank that:

 

8.1     Valid Organization, Good Standing and Qualification. Guarantor is a
corporation duly incorporated or a limited liability company duly formed, as
applicable, validly existing and in good standing under the laws of the
applicable state described on Schedule 8.1, has full power and authority to
execute, deliver and comply with the Loan Documents, and to carry on its
business as it is now being conducted and is duly licensed or qualified as a
foreign corporation or limited liability company in good standing under the laws
of each other jurisdiction described on Schedule 8.1 and in which the character
or location of the properties owned by it or the business transacted by it
requires such licensing or qualification.

 

8.2     Due Authorization; No Legal Restrictions. The execution and delivery by
Guarantor of the Loan Documents, the consummation of the transactions
contemplated by the Loan Documents and the fulfillment and compliance with the
respective terms, conditions and provisions of the Loan Documents: (a) have been
duly authorized by all requisite corporate or company action of Guarantor, as
applicable, (b) will not conflict with or result in a breach of, or constitute a
default (or might, upon the passage of time or the giving of notice or both,
constitute a default) under, any of the terms, conditions or provisions of any
applicable statute, law, rule, regulation or ordinance or Guarantor’s Articles
of Incorporation, By-Laws, Articles of Formation, Operating Agreement or any
indenture, mortgage, loan or credit agreement or instrument to which Guarantor
is a party or by which it may be bound or affected, or any judgment or order of
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and (c) will not result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the property or assets of Guarantor under the terms or provisions of any such
agreement or instrument, except liens in favor of Bank.

 

8.3     Enforceability. This Surety Agreement has been duly executed by
Guarantor and delivered to Bank and constitutes a legal, valid and binding
obligation of Guarantor, enforceable in accordance with its terms.

 

-4-

--------------------------------------------------------------------------------

 

 

8.4     No Default Under Other Obligations, Orders or Governmental Regulations.
Guarantor is not in violation of its Articles of Incorporation or Operating
Agreement, or in default in the performance or observance of any of its
obligations, covenants or conditions contained in any indenture or other
agreement creating, evidencing or securing any indebtedness or obligation or
pursuant to which any such indebtedness or obligations are issued and Guarantor
is not in violation of or in default under any other agreement or instrument or
any judgment, decree, order, statute, rule or governmental regulation,
applicable to it or by which its properties may be bound or affected.

 

8.5     Governmental Consents. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of Guarantor is required in connection with the execution, delivery or
performance by Guarantor of the Surety Agreement or the consummation of the
transactions contemplated hereby.

 

8.6     Review of Loan Documents. Guarantor’s authorized officers have either
examined the Loan Documents or have had an opportunity to examine the Loan
Documents and Guarantor has waived the right to examine them.

 

8.7     Benefit. Guarantor has a direct financial interest in Borrower and will
benefit directly and indirectly from the execution of the Loan Documents.

 

8.8     Independent Review. Guarantor has executed this Surety Agreement after
conducting its own independent review and analysis of the financial condition
and operations of Borrower, and Guarantor has not relied upon any
representation, statement or information of or from Bank in connection with the
same.

 

9.     Notices. All notices, requests and other communication made or given in
connection with this Surety Agreement shall be in writing and, unless receipt is
stated herein to be required, shall be deemed to have been validly given if
delivered personally to the individual, division or department to whose
attention notices to a party are to be addressed, or by private carrier, or by
registered or certified mail, return receipt requested, in all cases with
postage prepaid, addressed as follows until some other address (or individual,
division or department for attention) shall be designated by notice given in
accordance with this paragraph:

 

To Guarantor:

c/o INTEST Corporation

804 East Gate Drive, Suite 200

Mount Laurel, NJ 08054

Attention: Hugh T. Regan, Jr., Treasurer and CFO

Telephone: 856-505-8811

E-Mail: h.regan.jr@intest.com

   

To Bank:

M&T Bank

210 Lake Drive East Suite 102

Woodlands Falls Corporate Park

Cherry Hill, NJ 08002

Attention: Steven A. Vilardi, Vice President

 

-5-

--------------------------------------------------------------------------------

 

 

10.     Set-Off. Without limiting the rights of Bank under applicable law, Bank
has and may exercise a right of set-off, a lien against and a security interest
in all property of Guarantor now or at any time in Bank’s possession in any
capacity whatsoever, including but not limited to any balance of any deposit,
trust or agency account, or any other bank account with Bank, as security for
the Obligations. At any time and from time to time following the occurrence of
an Event of Default, or an event which with the giving of notice or passage of
time or both would constitute an Event of Default, Bank may without notice or
demand, set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by Bank to or for the credit of Borrower or Guarantor against any or
all of the Obligations and Borrower’s and Guarantor’s obligations under the Loan
Documents.

 

If any bank account of Guarantor with Bank are attached or otherwise liened or
levied upon by any third party, Bank need not await the running of any
applicable grace period hereunder, but Bank shall have and be deemed to have the
immediate right of set-off and may apply the funds or amount thus set-off
against Guarantor’s obligations to Bank.

 

11.     Cumulative Remedies. The rights, remedies, powers and privileges
provided to Bank herein or in any of the Loan Documents shall not be deemed
exclusive, but shall be cumulative and shall be in addition to any other rights,
remedies, powers and privileges of Bank at law or in equity.

 

12.     Waivers. Guarantor hereby fully, finally, unconditionally and
irrevocably waives the following:

 

12.1     Notices. Notice of acceptance of this Surety Agreement by Bank and any
notice of the incurring by Borrower of any Obligations; presentment for payment,
notice of nonpayment or demand, demand, protest, notice of protest and notice of
dishonor or default to any party including Borrower and Guarantor; notice of any
change in Borrower’s financial condition, operations, loan status or collateral
position; notice of any of the actions described in Section 6 hereof; and all
other notices to which Guarantor may be entitled but which may legally be
waived.

 

12.2     Demand. Demand for payment as a condition of liability under this
Surety Agreement.

 

12.3     Disability. Any disability of Borrower or defense available to
Borrower, including absence or cessation of Borrower’s liability for any reason
whatsoever.

 

12.4     Defenses. Any defense or circumstance which might otherwise constitute
a legal or equitable discharge of a guarantor or surety, including, without
limitation, any obligation of Bank to proceed against Borrower prior to
exercising any rights hereunder.

 

12.5     Possession/Marshalling. Any demand for possession of any collateral and
any and all rights to subrogation or realization on any of Borrower’s property,
including any right to require or participate in the marshalling of Borrower’s
assets.

 

12.6     Termination. Any and all right to terminate Guarantor’s obligations
hereunder by delivery of written notice to Bank or otherwise.

 

-6-

--------------------------------------------------------------------------------

 

 

12.7     Limitations on Actions. All benefits under any present or future laws
exempting any property, real or personal (with the exception of Guarantor’s
officer’s primary residence), or any part of any proceeds thereof, from
attachment, levy or sale under execution, or providing for any stay of execution
to be issued on any judgment recovered under any of the Loan Documents or in any
replevin or foreclosure proceedings, or otherwise providing for any valuation,
appraisal or exemption.

 

12.8     Inquisition. All rights to inquisition on any real estate, which real
estate may be levied upon pursuant to a judgment obtained under any of the Loan
Documents and sold upon any writ of execution issued thereon in whole or in
part, in any order desired by Bank.

 

12.9     Bond. Any requirement for bonds, security or sureties required by
statute, court rule or otherwise.

 

12.10     Expenses. All rights to claim or recover attorney’s fees and costs in
the event that Guarantor is successful in any action to remove, suspend or
prevent the enforcement of a judgment entered by confession.

 

12.11     Subrogation. ANY AND ALL RIGHTS GUARANTOR MAY HAVE AT ANY TIME
(WHETHER ARISING DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW OR CONTRACT) TO
ASSERT ANY CLAIM AGAINST BORROWER OR ANY OTHER GUARANTOR ON ACCOUNT OF PAYMENTS
MADE OR OBLIGATIONS PERFORMED UNDER THIS SURETY AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL RIGHTS OF SUBROGATION, REIMBURSEMENT, EXONERATION,
CONTRIBUTION OR INDEMNITY.

 

12.12     Imperfections. Any and all errors, defects and imperfections in any
action by Bank in replevin, foreclosure or other court process or in connection
with any other action related to any of the Loan Documents or the transactions
contemplated therein.

 

13.     Delay or Omission Not Waiver. Neither the failure nor any delay on the
part of Bank to exercise any right, remedy, power or privilege under the Loan
Documents upon the occurrence of any Event of Default or otherwise shall operate
as a waiver thereof or impair any such right, remedy, power or privilege. No
waiver of any Event of Default shall affect any later Event of Default or shall
impair any rights of Bank. No single, partial or full exercise of any rights,
remedies, powers and privileges by Bank shall preclude further or other exercise
thereof. No course of dealing between Bank, Borrower or Guarantor shall operate
as or be deemed to constitute a waiver of Bank’s rights under the Loan Documents
or affect the duties or obligations of Borrower or Guarantor.

 

14.     Binding Effect. This Surety Agreement and all rights and powers granted
hereby will bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

15.     Prior Guaranties. Nothing contained in this Surety Agreement is intended
to release, supersede, modify or otherwise affect any other guaranty or
suretyship agreement from Guarantor to Bank.

 

-7-

--------------------------------------------------------------------------------

 

 

16.     Construction. For purposes of this Surety Agreement, the singular shall
be deemed to include the plural and the neuter shall be deemed to include the
masculine and feminine as the context may require.

 

17.     Severability. The provisions of this Surety Agreement and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

 

18.     Governing Law. This Surety Agreement has been made, executed and
delivered in the Commonwealth of Pennsylvania and will be construed in
accordance with and governed by the laws of such Commonwealth without regard to
any rules or principles regarding conflict of laws or any rule or canon of
construction which interprets agreements against the draftsman.

 

19.     Joint and Several Liability. All obligations of Guarantor hereunder are
joint and several with those of all other guarantors of or surety for all or any
part of the Obligations. All agreements, conditions, covenants and provisions
hereof shall be the joint and several obligation of Guarantor.

 

20.     Counterparts. This Surety Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Surety Agreement by
signing any such counterpart.

 

21.     Submission to Jurisdiction. Guarantor hereby consents to the
jurisdiction of any state or federal court located within the Commonwealth of
Pennsylvania, and irrevocably agrees that, subject to Bank’s election, all
actions or proceedings relating to the Loan Documents or the transactions
contemplated hereunder shall be litigated in such courts, and Guarantor waives
any objection which Guarantor may have based on lack of personal jurisdiction,
improper venue or forum non conveniens to the conduct of any proceeding in any
such court and waives personal service of any and all process upon Guarantor,
and consents that all such service of process be made by mail or messenger
directed to Guarantor at the address set forth in Section 9. Nothing contained
in this Section 21 shall affect the right of Bank to serve legal process in any
other manner permitted by law or affect the right of Bank to bring any action or
proceeding against Guarantor or Guarantor’s property in the courts of any other
jurisdiction.

 

22.     Limitation on Damages. Guarantor and Bank agree that, in any action,
suit or proceeding, in respect of or arising out of this Surety Agreement, the
Loan Documents or the transactions contemplated hereunder, each mutually waives
to the fullest extent permitted by law, any claim for consequential, punitive or
special damages.

 

23.     JURY TRIAL WAIVER.   GUARANTOR AND BANK WAIVE ANY RIGHT TO TRIAL BY JURY
ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER ANY OF THE
LOAN DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF BORROWER, GUARANTOR OR BANK WITH RESPECT TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE. GUARANTOR AND BANK AGREE AND CONSENT
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THE LOAN DOCUMENTS MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF GUARANTOR AND BANK TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY. GUARANTOR ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS SECTION, THAT IT FULLY UNDERSTANDS ITS TERMS,
CONTENTS AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS
OF THIS SECTION.

 

-8-

--------------------------------------------------------------------------------

 

 

24.     Confession of Judgment.   GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND
EMPOWERS ANY ATTORNEY OR THE PROTHONOTARY OR CLERK OF ANY COURT IN THE
COMMONWEALTH OF PENNSYLVANIA, OR ELSEWHERE, TO APPEAR AT ANY TIME FOR GUARANTOR
AFTER THE AMOUNTS HEREUNDER BECOME DUE FOLLOWING AN EVENT OF DEFAULT AND WITH OR
WITHOUT COMPLAINT FILED, WITHOUT STAY OF EXECUTION, CONFESS OR ENTER JUDGMENT
AGAINST GUARANTOR, AND EACH OF THEM JOINTLY AND SEVERALLY, FOR THE ENTIRE
PRINCIPAL BALANCE OF THIS SURETY AGREEMENT AND ALL ACCRUED INTEREST, LATE
CHARGES AND ANY AND ALL AMOUNTS EXPENDED OR ADVANCED BY BANK RELATING TO ANY
COLLATERAL SECURING THE INDEBTEDNESS, TOGETHER WITH COSTS OF SUIT, AND AN
ATTORNEY’S COMMISSION OF FIVE PERCENT (5%) OF THE UNPAID PRINCIPAL BALANCE AND
ACCRUED INTEREST FOR COLLECTION, BUT IN ANY EVENT NOT LESS THAN THIRTY THOUSAND
DOLLARS ($30,000.00) ON WHICH JUDGMENT OR JUDGMENTS ONE OR MORE EXECUTIONS MAY
ISSUE IMMEDIATELY; AND FOR SO DOING, THIS GUARANTY OR A COPY OF THIS SURETY
AGREEMENT VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT. THE AUTHORITY
GRANTED IN THIS SURETY AGREEMENT TO CONFESS JUDGMENT AGAINST GUARANTOR SHALL NOT
BE EXHAUSTED BY ANY EXERCISE OF THAT AUTHORITY, BUT SHALL CONTINUE FROM TIME TO
TIME AND AT ALL TIMES UNTIL PAYMENT IN FULL OF ALL AMOUNTS DUE UNDER THIS SURETY
AGREEMENT. GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND UNCONDITIONALLY WAIVES
ANY RIGHT GUARANTOR MAY HAVE TO NOTICE OR TO A HEARING IN CONNECTION WITH ANY
SUCH CONFESSION OF JUDGMENT AND STATES THAT EITHER A REPRESENTATIVE OF BANK
SPECIFICALLY CALLED THIS CONFESSION OF JUDGMENT PROVISION TO GUARANTOR’S
ATTENTION OR GUARANTOR HAS BEEN, OR HAS HAD THE OPPORTUNITY TO BE, REPRESENTED
BY INDEPENDENT LEGAL COUNSEL. NOTWITHSTANDING THE PERCENTAGE ATTORNEYS
COMMISSION STATED ABOVE, WHICH IS PROVIDED TO ESTABLISH A LIQUIDATED AMOUNT FOR
THE PURPOSE OF PERMITTING BANK TO INCLUDE AN ATTORNEYS’ FEE IN A CONFESSED
JUDGMENT, IF FOLLOWING ENTRY OF A JUDGMENT AGAINST BORROWER WHICH INCLUDES SUCH
PERCENTAGE ATTORNEYS COMMISSION OF FEE, BORROWER OR GUARANTOR TENDERS TO BANK:
(1) THE FULL AMOUNT OF THE PRINCIPAL, INTEREST, COSTS AND OTHER CHARGES OWED TO
BANK INCLUDED IN SUCH JUDGMENT (EXCLUSIVE OF ATTORNEYS COMMISSIONS AND FEES
CALCULATED ON A PERCENTAGE BASIS), PLUS (2) THE AMOUNT OF THE BANK’S NECESSARY,
REASONABLE AND ACTUAL ATTORNEYS FEES ACTUALLY INCURRED BY BANK, BANK SHALL MARK
SUCH JUDGMENT SATISFIED IN FULL.

 

[Remainder of Page Intentionally Left Blank]

 

 

-9-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Surety Agreement to be
executed the day and year first above written.

 

 

GUARANTOR:

 

AMBRELL CORPORATION,

a Delaware corporation

 

 

By:      /s/ Hugh T. Regan, Jr.

Name: Hugh T. Regan, Jr.

Title:   Vice President, Secretary and Treasurer

 

INTEST SILICON VALLEY CORPORATION,

a Delaware corporation

 

 

By:      /s/ Hugh T. Regan, Jr.                    

Name: Hugh T. Regan, Jr.

Title:   Vice President, Secretary and Treasurer

 

INTEST EMS, LLC,

a Delaware limited liability company

 

 

By:      /s/ Hugh T. Regan, Jr.                    

Name: Hugh T. Regan, Jr.

Title:   Vice President, Secretary and Treasurer

 

TEMPTRONIC CORPORATION,

a Delaware corporation

 

 

By:      /s/ Hugh T. Regan, Jr.                    

Name: Hugh T. Regan, Jr.

Title:   Vice President, Secretary and Treasurer

 

 

-10-

--------------------------------------------------------------------------------

 

 

Bank hereby joins in this Surety Agreement for the sole purpose of ratifying and
confirming its consent to the provisions contained in Section 23 above.

 

 

BANK:

 

M&T BANK

 

 

By:      /s/ Steven A. Vilardi                        

Name: Steven A. Vilardi

Title:   Vice President

 

-11-

--------------------------------------------------------------------------------